Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 23-36 in the reply filed on 10/21/2021 is acknowledged.
Claims 37-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "a melting condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “a melting condition” in line 2 of claim 34 is a new melting condition, or is referring to the melting process of claim 23. One possible way to overcome this rejection is to amend claim 34 to recite “the glass raw material and/or the melting process are adjusted…”. 
Claim 35 recites the limitation "a strain point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether line 2 of claim 35 is referring to the same strain point as referred to in claim 23, or if claim 35 is referring to a different strain point. One possible way to overcome this rejection is to amend claim 35 to recite “wherein the obtained glass has a strain point higher than 700°C”.
All claims not explicitly addressed are rejected due to their dependence on an otherwise rejected claim. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 25 recites the limitation “an evaluation process of evaluating bubble count of the obtained glass, wherein the bubble enlarging temperature is adjusted based on the bubble count of the obtained glass”. This is supported by the instant specification at [0092], which states “there may be an evaluation process of evaluating bubble count of the obtained glass. It is preferable to adjust the bubble enlarging temperature based on a bubble count evaluation result in this process. For example, when the bubble count is below a standard, the bubble enlarging temperature may be above the maximum fining temperature. In such a case, it is necessary to adjust the bubble enlarging temperature.”
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of 
(1) Breadth of the claims:  Claim 25 is extremely broad in that it does not recite a means for evaluating bubble count, only that the bubble count is evaluated. Furthermore, claim 25 does not recite any guidelines for how to determine whether to adjust the bubble enlarging temperature in relation to the bubble count. 
(2) Nature of the invention: The invention is directed towards a method for manufacturing an alkali-free glass substrate. 
(3) The State of the art:  The present art does not have a common means for evaluating bubble count, or common practices for adjusting bubble enlarging temperature in relation to bubble count. 
(4) The level of one or ordinary skill: A person having ordinary skill in the art would not know how to evaluate bubble count without a means or concrete method for determining bubble count, such as a standardized laboratory practice. Without reproducible instructions, a person having ordinary skill in the art could not reasonably determine bubble count in a manner which is consistent and comparable to other researchers in the same field. Furthermore, a person having ordinary skill in the art would not know how to take a measurement value obtained from a bubble count evaluation method and use that value to adjust the bubble 
(5) The level of predictability in the art:  The glass arts are fairly unpredictable, however, systems of measurement and data calculation are predictable arts.
(6) The amount of direction provided by the inventors: Claim 25 does not provide specific guidance on bubble evaluating and how to interpret that data in order to make a determination about adjusting the bubble enlarging temperature. [0092] of the instant application appears to discuss this process, but does not provide a method for arriving at a value for a bubble count in a bubble evaluation process. This section also mentions that “when the bubble count is below a standard, the bubble enlarging temperature may be above the maximum fining temperature”, but does not mention what this standard is, or how to determine the standard’s value. 
(7) The existence of working examples: There do not appear to be working examples which disclose the specifics of evaluating bubble count, or relating that value to a standard to determine whether to adjust the bubble enlarging temperature or not. 
(8) The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure:   A person having ordinary skill in the art would not be able to use the instant disclosure to determine a bubble count, relate it to a standard, and adjust the bubble enlarging temperature based on that 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance. The artisan would be presented with nearly infinite means of counting bubbles and relating it to a standard to determine an appropriate bubble enlarging temperature, and this would result in an excessive amount of experimentation to determine the scope of the instantly claimed invention. 
	Accordingly it is the position of the examiner that the claims fails to comply with the enablement requirement of 35 USC §112, first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23-24 and 26-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US20140377525, hereinafter referred to as Kawaguchi).
Regarding claim 23, Kawaguchi discloses a method for manufacturing an alkali-free glass substrate, comprising (see Kawaguchi at the Abstract, disclosing an alkali-free glass): a batch preparing process of preparing a raw material batch so as to obtain alkali-free glass having a strain point of 700 °C or more (see 2 as a fining agent); and a forming process of forming the fined glass into a sheet shape (see Kawaguchi at [0085], disclosing the glass is formed into a sheet). 
While Kawaguchi does not explicitly disclose the raw material batch is melted such that a bubble enlarging temperature of the obtained glass is lower than a maximum temperature of the fining process, which is an inherent property of the glass composition and the fining process. Kawaguchi discloses using SnO2 in the fining process at [0054-0055], while the instant specification disclosed using SnO2 in the fining process at [0063] of the instant specification. Additionally, the composition of the glass disclosed by Kawaguchi is sufficiently similar to the glass composition of the instant application as disclosed in the rejection under claim 24 below. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 24, Kawaguchi discloses the alkali-free glass contains, in mass%, 50 to 80% of SiO2 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with an SiO2 content of 70.5 mol% which correlates to 63.37 wt%), 15 to 30% of Al2O3 (see Kawaguchi at Table 7, example 50, disclosing an 2O3 content of 10.4 mol% which correlates to 15.86 wt%), 0 to 4.5% of B2O3 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a B2O3 content of 0%), 0 to 10% of MgO (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with an MgO content of 0%), 0 to 15% of CaO (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a CaO content of 16.0 mol% which correlates to 13.42 wt%), 0 to 10% of SrO (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with an SrO content of 0%), 0 to 15% of BaO (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a BaO content of 3.1 mol% which correlates to 7.11 wt%), 0 to 5% of ZnO (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a ZnO content of 0%), 0 to 5% of ZrO2 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a ZrO2 content of 0%), 0 to 5% of TiO2 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a TiO2 content of 0%), 0 to 15% of P2O5 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a P2O5 content of 0%), and 0 to 0.5% of SnO2 (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a SnO2 content of 0.1 mol% which correlates to 0.2 wt%) as a glass composition.
Further regarding claim 24, Kawaguchi discloses an additional alkali-free glass which contains, in mass%, 50 to 80% of SiO2 (see Kawaguchi at Table 7, 2 content of 72.1 mol% which correlates to 63.36 wt%), 15 to 30% of Al2O3 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with an Al2O3 content of 10.7 mol% which correlates to 15.96 wt%), 0 to 4.5% of B2O3 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a B2O3 content of 2.0 mol% which correlates to 2.04 wt%), 0 to 10% of MgO (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with an MgO content of 0%), 0 to 15% of CaO (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a CaO content of 10.4 mol% which correlates to 8.53 wt%), 0 to 10% of SrO (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with an SrO content of 1.2 mol% which correlates to 1.82 wt%), 0 to 15% of BaO (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a BaO content of 3.6 mol% which correlates to 8.07 wt%), 0 to 5% of ZnO (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a ZnO content of 0%), 0 to 5% of ZrO2 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a ZrO2 content of 0%), 0 to 5% of TiO2 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a TiO2 content of 0%), 0 to 15% of P2O5 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass with a P2O5 content of 0%), and 0 to 0.5% of SnO2 (see Kawaguchi at Table 7, example 51, disclosing an example of a glass 2 content of 0.1 mol% which correlates to 0.2 wt%) as a glass composition.
Regarding claim 26, while Kawaguchi does not explicitly disclose the raw material batch is melted such that the bubble enlarging temperature of the obtained glass is 1550 to 1680 °C, this a property inherent upon the composition of the glass, and the composition of the glass disclosed by Kawaguchi is sufficiently similar to the glass of the instant application as disclosed in the rejection under claim 24 above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 27, Kawaguchi discloses the melting process is performed by electric melting (see Kawaguchi at [0077], disclosing an electric melting method is adopted).
Regarding claim 28, while Kawaguchi does not explicitly disclose radiation heating by burner combustion is not used in combination in the melting process, Kawaguchi does not disclose radiation heating by burner combustion used in combination in the melting process (see Kawaguchi at [0077], disclosing an electric melting method is adopted).
Regarding claim 29, Kawaguchi discloses a chloride is added to the raw material batch (see Kawaguchi at [0057], disclosing the content of Cl is 3 mass% or less. Examiner notes that Cl correlates to chloride).
Regarding claim 30, Kawaguchi discloses a raw material serving as a boron source is not added to the raw material batch. (see Kawaguchi at Table 7, example 50, disclosing an example of a glass with a B2O3 content of 0%)
Regarding claim 32, Kawaguchi does not disclose a hydroxide raw material. 
Regarding claim 34, Kawaguchi discloses the glass raw material and/or a melting condition are adjusted such that the obtained glass has a β-OH value of 0.2/mm or less (see Kawaguchi at [0076], disclosing the β-OH value of the alkali-free glass is 0.35/mm or less, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 35, Kawaguchi discloses a strain point of the obtained glass is higher than 700 °C (see Kawaguchi at Table 7, examples 50 and 51, disclosing two examples of a glass with a strain point of 745 °C and 725 °C respectively).
Regarding claim 36, Kawaguchi discloses the obtained glass has a thermal shrinkage rate of 20 ppm or less (see Kawaguchi at [0072], disclosing the alkali-free glass has a thermal shrinkage ratio of 25ppm or less, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 23 above, in view of Bowden et al. (US20170297948, hereinafter referred to as Bowden).
Regarding claim 31, while Kawaguchi discloses an example of a glass with a B2O3 content of 2.0 mol% which correlates to 2.04 wt% (see Kawaguchi at Table 7, Example 51), Kawaguchi does not disclose the source of the B2O3. Therefore, a person having ordinary skill in the art would naturally look to the prior art to determine an appropriate source of B2O3 when practicing the invention disclosed by Kawaguchi. 
Bowden is directed towards impacting compaction in a glass sheet made by a glass manufacturing system (see Bowden at the Abstract). Bowden teaches that impacting compaction in the glass sheet can be done by selecting a B2O3 source for use in the batch material, such as anhydrous boric acid which lowers the Beta-OH of the glass sheet (see Bowden at [0021]). Examiner notes that anhydrous boric acid and boric anhydride are synonymous. Examiner additionally notes that Beta-OH and β-OH are synonymous. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing the invention of Kawaguchi to select boric anhydride as the source of B2O3 as disclosed by Bowden with a . 
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claim 23 above, in view of Kim et al. (KR100990875, with reference to machine translation, hereinafter referred to as Kim).
Regarding claim 33, Kawaguchi does not disclose whether the raw material used to form the glass is virgin or cullet, therefore a person having ordinary skill in the art would naturally look to the prior art to determine an appropriate source of raw material for the batch. 
Kim is directed to a sheet glass batch composition (see Kim at the Abstract from machine translation). Kim discloses the use of alkali-free alumina borosilicate based cullet being used to improve the physical and chemical properties of a sheet glass (see Kim at the Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing Kawaguchi to select glass cullet as input as disclosed by Kim with a reasonable expectation of successfully improving the physical and chemical properties of the sheet glass as taught by Kim. 
Allowable Subject Matter
Claim 25 contains subject matter which appears to be allowable over the closest prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731